DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/23/2021.
Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method for streaming gameplay of a cloud video game comprising executing cloud video game to generate gameplay video and streaming the gameplay video over a network to a client device to be presented on a client device display.  During the streaming of the gameplay video transmitting one or more visual assets over the network to the client device to be cached at the client device wherein the visual assets are to be processed and combined into the gameplay video before display.  The assets including an identifier that identifies a given one of the cached visual assets that was transmitted over the network to the client device wherein the identifier further indicates where in an image frame of the gameplay video the given visual asset is to be combined.  The closest prior art of record, Justice et al. (US Pub. No. 2014/0267429 A1) teaches a gaming system comprising a streamed video gameplay wherein a server transmits visual assets, such as background or foreground images, in advance to a gaming client device to be combined with the displayed gameplay image using an associated depth information sent by the server.  However, Justice and the other prior art of record lack teaching, making obvious, or anticipating all the features above in combination with specific focus on the identifier on the identifier having information on where to place the asset in a given image frame since Justice is silent on what specifically is involved in identifying an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/30/2021